Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 1 of 31

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www.filmb.uscourts.gov

CASE NO.: 6:19-bk-6302

 

 

 

 

 

 

IN RE
CHAPTER 11

KJM CAPITAL TRANSPORTATION
FUND, LLC,

Debtor. f
GANTT TRUCKING, LLC CASE NO.: 6-19-bk-6303
INTERIDE TRANSPORT, LC CASE NO. 6:19-bk-6306
SUNCO TRUCKING, LLC CASE NO.: 6:19-bk-6308
COLD CARRIER LOGISTICS, LLC CASE NO.: 6:19-bk-6312
GANTT HOLDINGS, LLC CASE NO.: 6-19-bk-6313
WATKINS REFRIGERATED, LLC CASE NO.: 6:19-bk-6314

 

DEBTORS’ EMERGENCY MOTION FOR JOINT ADMINISTRATION OF CASES

KIM CAPITAL TRANSPORTATION FUND, LLC, a Delaware limited liability
company (“KJM”), and the above-captioned affiliated debtors and debtors-in-possession (the
“Affiliated Debtors”) (“KJM” and the “Affiliated Debtors” are hereinafter collectively referred
to as the “Debtors”), file this emergency motion pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure (“Bankruptcy Rules”) for joint administration of their respective chapter
11 cases (“Motion”) and, in support, state as follows:

Background and Facts Supporting Joint Administration

1. On September 27, 2019, Debtors filed voluntary petitions for relief under chapter
11 of the Bankruptcy Code with the United States Bankruptcy Court for the Middle District of
Florida, Orlando Division. No trustee has been appointed and Debtors continue to operate their

businesses as debtors-in-possession under §§ 1107(a) and 1108 of the Bankruptcy Code.

 
Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 2 of 31

2. Debtors are affiliates of one another as provided by 11 U.S.C. § 101(2) which
share a common management and operational structure.

3, Joint administration, by preventing the duplicate filing and service of numerous
pleadings, will ease the administrative burden on the Court, Debtors, and Debtors’ creditors, and
will reduce the costs for all parties in administering the above-captioned bankruptcy cases.

Relief Requested

4, With this Motion, the Debtors seek, pursuant to Bankruptcy Rule 1015(b), the
joint administration of their chapter 11 cases in the lead case of In re: KJM Capital
Transportation Fund, LLC (Case No: 6:19-bk-6302) for procedural purposes only.

Basis for Relief

5. Bankruptcy Rule 1015(b) provides, in relevant part: “If a joint petition or two or
more petitions are pending in the same court or against ... a debtor and an affiliate, the court
may order a joint administration of the estates,”

6, The Debtors are either “affiliates” as that term is defined in § 101(2) of the
Bankruptcy Code or are related parties to affiliates. Accordingly, this Court is authorized to grant
the relief requested herein.

7. Joint administration of the Debtors’ chapter 11 cases will expedite the
administration of these cases and reduce administrative expenses without prejudicing any
creditor’s substantive rights. For example, joint administration will permit the Clerk of the Court
to utilize a single general docket for these cases and combine notices to creditors of the Debtors’
respective estates and other parties in interest. The Debtors anticipate that numerous notices,
applications, and other pleadings and motions in these cases will affect many or all of the

Debtors. Joint administration will permit counsel for all parties in interest to include the

 
Case 6:19-bk-06302-CCJ Doc3 Filed 09/27/19 Page 3 of 31

Debtors’ respective cases in a single caption on the numerous documents that will be filed and
served in these cases. Joint administration also will enable parties in interest in each of the
above-captioned chapter 11 cases to be apprised of the various matters before the Court in all of
these cases.

8. Because these cases involve multiple Debtors with numerous potential creditors,
the entry of an order of joint administration will: (i) significantly reduce the volume of paper that
otherwise would be filed with the Clerk of the Court; (ii) simplify for the Office of the United
States Trustee the supervision of the administrative aspects of these chapter 11 cases; (iii) render
the completion of various administrative tasks less costly; and (iv) minimize the number of
unnecessary delays associated with the administration of numerous separate chapter 11 cases.
Additionally, because this is not a motion for the substantive consolidation of the Debtors’
estates, the rights of parties-in-interest will not be prejudiced by the proposed joint
administration of these cases, as each creditor may still file its claim against a particular estate.
In fact, the rights of all creditors will be enhanced by the reduction in costs resulting from joint
administration.

9, Accordingly, the Debtors submit that joint administration of the above-captioned
cases is in their best interests, as well as those of there respective estates, creditors, and other
parties in interest.

WHEREFORE, the Debtors respectfully request entry of an order, substantially in the
form attached hereto as Exhibit “A” containing the applicable requirements of Local Rule 1015-
1, and granting the relief requested herein and granting the Debtors such other and further relief

as this Court deems just and proper.

 
Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 4 of 31

RESPECTFULLY SUBMITTED this 27th day of September 2019.

/s/ R. Scott Shuker

 

R. Scott Shuker

Florida Bar No.: 984469
rshuker(@shukerdorris.com
Mariane L. Dorris

Florida Bar No.: 173665
mdorris(@shukerdorris.com
John B. Dorris

Florida Bar No.:
jdorris@shukerdorris.com
SHUKER & DoRRIS, P.A.
i218. Orange Avenue, Suite 1120
Orlando, Florida 32801
Telephone: 407-337-2060
Facsimile: 407-337-2050
Attorneys for the Debtors

 
Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 5 of 31

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
www. filmb.uscourts.2ov

CASE NO.: 6:19-bk-6302

 

 

 

 

 

 

 

IN RE
CHAPTER II
KJM CAPITAL TRANSPORTATION
FUND, LLC,
Debtor. /
GANTT TRUCKING, LLC CASE NO.: 6-19-bk-6303
INTERIDE TRANSPORT, LC . CASE NO.: 6:19-bk-6306
SUNCO TRUCKING, LLC CASE NO.: 6:19-bk-6308
COLD CARRIER LOGISTICS, LLC CASE NO.: 6:19-bk-6312
GANTT HOLDINGS, LLC CASE NO.: 6-19-bk-6313
WATKINS REFRIGERATED, LLC CASE NO.: 6:19-bk-6314
CERTIFICATE OF SERVICE

 

I HEREBY CERTIFY that a true copy of DEBTORS’ EMERGENCY MOTION
FOR JOINT ADMINISTRATION OF CASES, together with all exhibits, has been furnished
either electronically or by facsimile and by U.S. First Class, postage prepaid mail to: Debtors, c/o
Kenneth J. Meister, Mgr of KJM, 3504 Lake Lynda Drive, Suite 107, Orlando, FL 32817; all
parties entitled to receive CM/ECF noticing in the ordinary course; all creditors and parties-in-
interrest, as shown on the matrix attached to the original of this motion filed with the Court; and
the U.S. Tiustee’s Office, 400 W. Washington St., Ste. 1120, Orlando, FL 32801, this 27th day
of September 2019.

/s/ R. Scott Shuker
R. Scott Shuker, Esq.

 

 
Case 6:19-bk-06302-CCJ Doc3 Filed 09/27/19 Page 6 of 31

EXHIBIT “A”

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www. fimb.uscourts.gov

 

 

 

 

 

 

IN RE CASE NO.: 6:19-bk-6302
CHAPTER 11

KJM CAPITAL TRANSPORTATION
FUND, LLC,

Debtor. f
GANTT TRUCKING, LLC CASE NO.: 6-19-bk-6303
INTERIDE TRANSPORT, LC CASE NO.: 6:19-bk-6306
SUNCO TRUCKING, LLC CASE NO.: 6:19-bk-6308
COLD CARRIER LOGISTICS, LLC CASE NO.: 6:£9-bk-6312
GANTT HOLDINGS, LLC CASE NO.: 6-19-bk-6313
WATKINS REFRIGERATED, LLC CASE NO.; 6:19-bk-6314

 

ORDER DIRECTING JOINT ADMINISTRATION OF CASES

THIS CASE came on for hearing upon the emergency motion (“Motion”) (Doc. No. _)
filed by the above-captioned debtors and debtors-in-possession (collectively, “Debtors”) for the
joint administration of the Debtors’ chapter 11 cases for procedural purposes only.

Upon consideration of the Motion and the proffer of evidence by counsel for Debtor, it
appears that: (1) joint administration is in the best interests of the Debtors’ respective states and
creditors; (ii) due and adequate notice of the Motion has been provided; (iii) no objections have
been filed; and (iv) there is sufficient cause to grant the relief requested in the Motion.

Accordingly, for the reasons stated at the herein, it is hereby

ORDERED:

 
Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 7 of 31

1. The Motion is GRANTED,

2. The above-captioned chapter 11 cases shall be jointly administered for procedural
purposes only and In re: KJM Capital Transportation Fund, LLC (Case No: 6:19-bk-6302) is
designated as the “Lead Case.”

3, Nothing contained in this Order or the Motion shall be deemed or construed as
directing or otherwise effecting a substantive consolidation of the above-captioned cases.

4, The Clerk of Court shall maintain a single case docket using the Lead Case
number.

5, Papers or pleadings filed in the Lead Case shall be required to bear a caption
substantially in the form of the caption attached hereto as Exhibit “1.” Any papers or pleadings
relating to only one of the Debtors shall bear the caption substantially in the form of the caption
attached hereto as Exhibit “2” indicating the Debtor to which the paper or pleading relates.

6. A docket entry shall be made by the Clerk of Court in each of the above-
captioned cases substantially as follows:

An order has been entered in this case directing the procedural
consolidation and joint administration of the chapter 11 cases of In Re:
KJM Capital Transportation Fund, LLC, Case No. 6:19-bk-6302; Gantt
Trucking, LLC, Case No. 6:19-bk-6303; Interide Transport, LC, Case
No. 6:19-bk-6306; Sunco Trucking, LLC, Case Ne. 6:19-bk-6308; Cold
Carrier Logistics, LLC, Case No. 6:19-bk-6312; Gantt Holdings, LLC,
Case No. 6:19-bk-6313; and Watkins Refrigerated, LLC, Case No. 6:19-
bk-6314. The Docket in Case No. 6:19-bk-6302 (KJM Capital
Transportation Fund, LLC) should be consulted for all matters affecting
the consolidated cases and all future papers and pleadings shali be filed
and docketed therein.

7. Counsel for the Debtors shall provide the Clerk of Court with a combined matrix

which consolidated all of the matrices for the Debtors and eliminate any duplicate entries within

fourteen (14) days of the entry of this Order.

 
Case 6:19-bk-06302-CCJ Doc3 _ Filed 09/27/19 Page 8 of 31

8. Counsel for the Debtors shall provide a consolidated Local Rule 1007-2 Parties-
in-Interest list within fourteen (14) days of the entry of this Order. The consolidated Local Rule
1007-2 Parties-in-Interest list shall include each Debtor’s twenty largest unsecured creditors.

9, In accordance with Local Rule 1015-1(c)(5), a separate monthly financial report
shall be filed in the Lead Case for each debtor.

10. In accordance with Local Rule 1015-1(c)(4), a separate claims register shall be
maintained for each case. A separate claim must be filed in each jointly administered case in
which a creditor asserts a claim.

11. All papers or pleadings will be docketed in the Lead Case only. When so filed and
docketed, the pleading or paper, so far as material and applicable, will be deemed filed in each
other joint-administered case as though filed and docketed therein. In instances where the relief
requested in a pleading pertains to a specific Debtor, the title, as well as the first paragraph, of the
pleading or order shall indicate the specific Debtor to which it applies.

12, This Court retains jurisdiction with respect to all matters arising from or related to

the implementation and interpretation of this Order.

Hitt

Attorney R. Scott Shuker is directed to serve a copy of this order upon all interested
parties and file a certificate of service within 3 days of entry of this order.

 
Case 6:19-bk-06302-CCJ Doc3 Filed 09/27/19 Page 9 of 31

Exhibit “1”

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.fimb.uscourts.gov
IN RE CHAPTER 11

KIM CAPITAL TRANSPORTATION CASE NO.: 6:19-bk-6302

FUND, LLC, ef al,
Jointly Administered!

Debtors.

 

' Jointly administered cases: KIM Capital Transportation Fund, LLC, Case No. 6:19-bk-6302; Gantt Trucking,
LLC, Case No. 6:19-bk-6303; Interide Transport, LC, Case No. 6:19-bk-6306; Sunco Trucking, LLC, Case No.
6:19-bk-6308; Cold Carrier Logistics, LLC, Case No. 6:19-bk-6312; Gantt Holdings, LLC, Case No, 6:19-bk-6313;

and Watkins Refrigerated, LLC, Case No. 6:19-bk-6314

 
Case 6:19-bk-06302-CCJ Doc3 Filed 09/27/19 Page 10 of 31

Exhibit “2”

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

www.fimb.uscourts.gov

 

Inre: CHAPTER 11
KJM CAPITAL TRANSPORTATION CASE NO.: 6:19-bk-6302
FUND, LLC, et al.,
Jointly Administered?
Debtors.
In re:
[Applicable Debtor]
[Case Number]
Applicable Debtor.

 

* Jointly administered cases: KJM Capital Transportation Fund, LLC, Case No. 6:19-bk-6302; Gantt Trucking,
LLC, Case No, 6:19-bk-6303; Interide Transport, LC, Case No. 6:19-bk-6306; Sunco Trucking, LLC, Case No.
6:19-bk-6308; Cold Carrier Logistics, LLC, Case No. 6:19-bk-6312; Gantt Holdings, LLC, Case No. 6:19-bk-6313;
and Watkins Refrigerated, LLC, Case No. 6:19-bk-6314

10

 
Case 6:19-bk-06302-CCJ Doc 3

ACCOUNTEMPS
12400 COLLECTIONS CENTER DR
CHICAGO, IL 60693

Allan Keen

AMERTCAN EXPRESS
PO BOX 650448
DALLAS, TX 75265-0448

ASCEND IT SOLUTIONS, INC.
3505 LAKE LYNDA DR #200
ORLANDO, FL 32817

ASURINT

L111 SUPERIOR AVENUE E
SUITE 2100

CLEVELAND, OH 44114

BENEFIT COORDINATORS CORP
PO BOX 3595
PITETSBURGH, PA 15230-3595

BIMA INVESTORS LLC
700 WEST MORSE BLVD, STE 220
WINTER PARK, FL 32789

David Olson

Delaware Dept of Revenue
Attn: Ex Director

820 N French Street
Wiimington, DE 19801

BXPLORE INFORMATION SERVICES LLC
PO BOX 203489
DALLAS, TX 75320-3489

Florida Dept of Revenue
Attn: Executive Director
PO Box 6668

Tallahassee, FL 32315-7372

GRAPHICS PLUS OF SC LLC
P.O. BOX 499
WHITE ROCK, SC 29177

INTERNAL REVENUE SERVICE
Ogden, UT 84201

Internal Revenue Service
Centralized Insolvency Ops
PO Box 7346

Philadelphia, PA 19101-7346

Filed 09/27/19

Page 11 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

KJM CAPITAL LLC
3504 Lake Lynda Dr #107
ORLANDO, FL 32817

Orange County Tax Collector
301 S Robinson Avenue
Orlando, FL 32801

Premium Assignment
PO Box 8000
Tallahassee, FL 32314

QUALITY EQUIPMENT LEASING LLC
9702 E. 30TH STREET, ATTN: COLLECTIONS
INDIANAPOLIS, IN 46229

Santander Bank

Mail code: MA2-6560-CB16
28 State Street

Boston, MA 02109

SHRED-IT USA
28883 NETWORK PLACE
CHICAGO, IL 60673-1288

TAG RESOURCES LLC
6322 DEANE HILL DR
SUITE 201
KNOXVILLE, TN 37919

TENNESSEE TRANSPORTATION RESOURCES
PO BOX 99
HENAGAR, AL 35978

WASATCH LEASING LLC
6272 SOUTH VINECREST DR
MURRAY, UT 84121

Filed 09/27/19

Page 12 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

ZRH TRANSPORTATION LLC
115 BIRCH CHASE
RIVERDALE, GA 30274

AAA SEMI TRUCK & TRAILER REPAIR, LLC.
34415 8S. HATNES CREEK RD
LEESBURG, FL 34788

AAA TRUCKING INC
213 CHANDLER SPRINGS DR
HOLLY SPRINGS, NC 27540

ACCURATE PAPER HOLDINGS, LLC.
P.O. BOX 865388
ORLANDO, FL 32886-5388

AIM TRANSPORTATION SERVICES
1407 OREGON ST
WATERLOO, IA 50702

ALLIANCE EXPEDITED SERVICES
702 WHITE CAK DR
LEBANON, TN 37087

ALLSTREAM (FORMLY INTEGRA)
18110 SE 34TH ST

BLDG ONE STE 100
VANCOUVER, WA 98683-9497

AMERICAN INTERMODAL MANAGEMENT
7320 EB. BUTHERUS DRIVE

STE 201

SCOTTSDALE, AZ 85260

ARTCCA INC
206 FAIRFIELD DR
SANFORD, FL 32771

AT&T MOBILITY
PO BOX 6463
CAROL STREAM, IL 60197-6463

B&L RECOVERY AND TOWING
100 MINUE ST
CARTERET, NJ 07008

BAJR Lic
1007 MULBERRY DR
ST, GEORGE, UT 84790

BEN-X LLC

3300 N. RUNNING CREEK WAY
SUITE A-3

LEHI, UTAH 84043-60000

Filed 09/27/19

Page 13 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

Blue Beacon
PO Box 856
Salina, KS 67402-0856

BLUE BEACON INTERNATIONAL INC,
P.O. BOX 856
SALINA, KS 67402-0856

BORING BUSINESS SYSTEMS INC,
P.O. BOX 743
LARBLAND, FL 33802

BRIDGESTONE AMERICAS TIRE
200 4TH AVE S, STE 100

PO BOX 140990

NASHVILLE, TN 37201

BRONNS TRUCKING & TOWING INC
213 SPRING CREEK RD
GYPSUM, CO 81637

BROTHERS TRUCKING LLC
3035 S TORREY PINES DR
LAS VEGAS, NV 89146

BROTHERS TRUCKING SERVICES INC
620 PEACH ORCHARD RD
SALISBURY, NC 28147

CAMS TRANSPORT COMPANY
2985 ELBIB DR
SAINT CLOUD, FL 34772

CANDELARIO GUZMAN
DBA OLD PYLON TRUCKING
5016 N HUISACHE AVE.
PHARR, TX 78577

CARRIER TRANSICGLD CF DETROIT
1180 JOHN A PAPALAS DRIVE
LINCOLN PARK, MI 48146

CARRIER TRANSICOLD OF UTAH
PO BOX 25415
SALT LAKE CITY, UT 84125-0415

CARRIER TRANSICOLD OF UTAH (iBright)
52039 West 700 South
SALT LAKE CITY, UT 84104

Carrier Transicold South
500 Dainel Payne Drive
Birmingham, AL 35214

Filed 09/27/19

Page 14 of 31

 
Case 6:19-bk-06302-CCJ Doc3_ Filed 09/27/19

CARRIER TRANSICOLD SOUTH
500 DANTHL PAYNE DR
BIRMINGHAM, AL 35214

CARRIER4I11 SERVCES, INC.
1540 INTERNATIONAL PARKWAY
STE 2000

LAKH MARY, FL 32746-5096

CDL LEGAL
27585 W 83RD ST
LENEXA, KS 66227

CENTERMASS RECRUITING AND STAFFING LLC
1821 DEMETRO DR
CLEARFIELD, UT 84015

CENTRAL FLORIDA EXPRESSWAY AUTHORITY
PO BOX 585070
ORLANDO, FL 32858-5070

CENTURYLINK

BUSINESS SERVICES

PO BOX 52187

PHOBNIX, AZ 85072-21867

CHECHE TRUCKING INC
1723 W MOHAWK AVE
TAMPA, FL 33603

CHECKER CAB COMPANY OF LAKELAND
2101 E. MAIN ST.
LAKELAND, FL 33801

CHEVRON PRODUCTS COMPANY
P.O. BOX 730348
DALLAS, TX 75373-0348

CHEVRON U.S.A INC
PO BOX 730348
Dallas, TX 75373-0348

CINTAS
PO BOX 29059
PHOENIX, AZ 85038-9059

CINTAS CORPORATION # 074
P.O. BOX 630910
CINCINNATI, OH 45263-0910

COAST 2 COAST TRUCKING, INC.
8808 MATHOG RD
RIVERVIEW, FL 33579

Page 15 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

COLS TRUCKING
3140 BRIGHTON PASS
CONYERS, GA 30094

Comcast
PO Box 34744
Seattle, WA 98124-1744

Comfort Inn West Valley
2229 W City Center Court
WEST VALLEY CITY, UT 84119

COMPANYCARE Lic
1346 62ND AVE NORTH
ST PETERSBURG, FL 33702

Complete Contracting Solutions, Inc.
3020 BH. Maple
Milford, MI 48381

CONCENTRA
PO BOX 9005
ADDISON, TX 75001

COR TRUCKING CORP
6802 TIMBERLANE WES DR
TAMPA, FL 33615

COTTINGHAM & BUTLER, INC.
P.O. BOX 449
DUBUQUE, TA 52004-0449

COULTER TRANSPORT LLC
2739 TINDAL ROAD
SUMTER, SC 29150

CREDIT PROTECTION ASSOCIATION, LP.
C/O NORTH TEXAS TOLLWAY AUTHORITY
PO BOX 207899

DALLAS, TX 75320-7899

CROOK TRANSPORT LLC
2961 NESTLE CREEK DRIVE
MARIETTA, GA 30062

CROOMS FLEET SERVICES INC.
15158 EVANS RANCH RD
LAKELAND, FL 33809

CRUMPTON WELDING SUPPLY & EQUIPMENT INC.

P.O, BOX 75939
TAMPA, FL 33675

Filed 09/27/19

Page 16 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

CS TRUCK & TRAILER REPAIR SERVICES
6575 MARSHALL BLVD. SUITE B
LITHONIA, GA 30058

Daimler Investments
PO Box 5261
Carol Stream, IL 60197

DAIMLER TRUCK FENANCIAL
PO BOX 5261
CAROL STREAM, IL 60197-5261

DAT Solutions
PO Box 783801
Philadelphia, PA 19178-3801

DELAWARK DEPARTMENT OF TRANSPORTATION
P.O, BOX 697
DOVER, DE 19903-0697

DELTA EXPRESS INC
10 WOODBERRY LANE
ASHEVILLE, NC 28806

DIAMOND TRUCK CORP
18025 Nw 84TH AVE
HIALEAH, FL 33015

DIS EXPRESS INC
2237 TRADITION DR
GRAND RAPIDS, MI 49505

DISCOVERY BENEFITS, INC,
P.O. BOX 9528
FARGO, ND 58106-9528

DOCUMENT MANAGEMENT INCORPORATED
PO BOX 19
SHERMAN, IL 62684

DOMINION ENERGY
PO BOX 45841
SALT LAKE CITY, UT 84139-0001

DON YATES TRUCKING INC
225 BARBER JUNCTION RD
CLEVELAND, NC 27013

DORIN MATETOVICI
1858 SHAKER FALLS LANE
LAWRENCEVILLE, GA 30045

DPF MOBILE
5301 N. L6TH ST.

Filed 09/27/19

Page 17 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

PHOBNIX, AZ 85016

DSI MEDICAL SERVICE INC.
300 WELSH ROAD

BLDG 4 SUITE 160
HORSHAM, PA 19044

DST MEDICAL SERVICES, INC.
300 WELSH ROAD, BLDG 4, SUITE 160
HORSHAM, PA 19044

DSL EXPRESS TRUCKING INC
11915 STREAMBED DR
RIVERVIEW, FL 33579

DUNN DUNN TRUCKING
2328 BRAELIN LOOP
MCDONOUGH, GA 30253

BE-470 PUBLIC HWY AUTHORITY
E-470 PUBLIC HWY AUTHORITY
PO BOX 5470

DENVER, CO 80217-5470

BASTERN METAL SUPPLY, INC.
3600 23RD AVENUE SOUTH
LAKE WORTH, FL 33461

EFAX CORPORATE

C/O 32 CLOUD SERVICES, INC.
PO BOX 51873

LOS ANGELES, CA 90051-6173

EFS Fuel
PO Box 630038
Cincinnati, OH 45263-0038

Ender Enterprise
PO BOX 4525
LOGAN, UT 84323

ENBS EXPRESS LLC
5003 EDDYSTONE LN
MONROE, NC 28110

EBPICVUB

4141 S HIGHLAND DR

STE 100

SALT LAKE CiTY, UT 84124

BRINA TRANSPORTATION LLC
10651 STEPPINGTON DR #3056
DALLAS, TX 75230

Filed 09/27/19

Page 18 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

F2EF TRANSPORT, LLC
1301 RIVERFRONT PARKWAY SUITE 119
CHATTANOOGA, TN 37402

FASTRAK
P.O. BOX 26925
SAN FRANCISCO, CA 94126

FDOT
PO BOX 105477
ATLANTA, GA 30348-5477

FEDERAL EXPRESS CORPORATION
P.O. BOX 660481
DALLAS, TX 75266-0481

FITZGERALD COLLISION & REPATR LLC
310 OAK HILL ROAD
LIVINGSTON, TN 38570

FLEET PRODUCTS
6510 GOLDEN GROVES LANE
TAMPA, FL 33610

FLEETNET AMERICA
PO BOX 370
CHERRYVILLE, NC 28021

FLEBTNET AMERICA, INC.
P.O. BOX 370
CHERRYVILLE, NC 28621

FLEETWING CORPORATION
PO BOX 22
LAKELAND, FL 33802

FLORIDA RELIABLE TRANSPORTAT
11783 SE 140 TER
OCKLAWAHA, FL 32179

FLORIDA UTILITY TRATLERS TNC
L101 S. ORANGE BLOSSOM TL
ATTENTION PAT O'BERRY
APOPKA, FL 32703

Freedom
1212 E Burlington Ave.
FORT MORGAN, CO 80701

FREIGHT DISPATCH SERVICE INC
8700 WESR FLAGLER ST SUITE 275
MIAMI, FL 33174

FREIGHT LINES INC

Filed 09/27/19 Page 19 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

6106 KNOLL VALLEY DR APT #101
WILLOWBROOK, IL 60527

FREIGHT TERMINALS LTD
63 EAST 11400 SOUTH
#314

SANDY, UTAH 84070-0000

FREIGHTLINER OF UTAH LLC
2240 SOUTH 5370 WEST
WEST VALLEY CITY, UT 84120

FREIGHTLINER OF YORK
4814 8. LINCOLN AVE
YORK, NE 68467

GEORGIA DIRECT TRANSPORTATION
1995 NORTH PARK PL STR 310K
ATLANTA, GA 30339

GIC LOGISTICS INC
1505 DEERWOOD TRL
WISCONSIN DELLS, WI 53965

GLOBAL FROZEN TRUCKING INC
13141 66TH STREET N
LARGO, FL 33773

GRACE & MERCY TRUCKING LLC
2609 PRINCE STREET
GEORGETOWN, SC 29440

GRAINGER INC,

DEPT# 0886257128

PO BOX 419267

KANSAS CITY, MO 64141-6267

GREAT DANE AFTERMARKET PARTS
25768 NETWORK PLACE
CHICAGO, IL 60673-1257

GTE TRANSPORT LLC
10015 LAKE CREEK PKWY APT#427
AUSTIN, TX 78729

GULF COAST BUSINESS CREDIT
7000 WAVERLY ROAD
WAVERLY, FL 33877

GULF COAST THERMO KING
7802 U.S. HIGHWAY 301 NORTH
TAMPA, FL 33637

GUYTON TRANSPORT INC.

Filed 09/27/19

Page 20 of 31

 
Case 6:19-bk-06302-CCJ Doc3_ Filed 09/27/19 Page 21 of 31

1850 LANDON LANE
BRASELTON, GA 30517

HIGH BND FREIGHT SOLUTIONS LLC
113 ALBERTA CIR
PIEDMONT, SC 29673

HIRERIGHT, ELC
PO BOX 847891
DALLAS, TX 75284-7891

HOMER EXPRESS LLC
33243 POWER LINE CT
WARRENTON, MO 63383

ICON GRAPHTCS INC

. 366 SPRING VREEK ROAD

PROVIDENCE, UT 84332

INDY LOGISTICS INC
11723 WALTON CRES
ZIONSVILLE, IN 46077

INFINITY TRUCKING SPECIALIST LLC
431 E 6TH
WAYNESBORO, GA 30830

INTER-LINK TRANSPORTATION LLC
5608 S BRIAR RIDGE CIR
MCKINNEY, TX 75070

INTERMOUNTAIN TRAILER SALES & SERVICE
PO BOX 702390
WEST VALLEY CITY, UT 84170

INTERSTATE BATTERY SYSTEMS
P,Q. BOX 2673
EATON PARK, FL 33840

JACK'S DO IT SHOP LIC
2099 FARDOWN AVE
SALT LAKE CITY, UT 84121

JACKSON GROUP PETERBILT OF UTAH
1910 SOUTH 5500 WEST
SALT LAKE CITY, UT 84104

JESSIE JONES AUTO GLASS, INC.
P.O. BOX 9124
WINTER HAVEN, FL 33883

Joseph BE. Mills, Inc.
PO Box 6245
Albuquerque, NM 87197

 
Case 6:19-bk-06302-CCJ Doc 3

Justin Eves, RA
3225 W California Ave Ste 20
Salt Lake City, UT 84014

JWP EXPRESS LLC
668 COMMUNITY CT
GALLATIN, TN 37066

K 1 TRANSPORT LLC
6220 ALDER DR SPT # 3928
HOUSTON, TX 77081

KAR SERVICES
PO BOX 2587
AMARILLO, TX 79105

KARAN TRANSPORT INC
43908 LOGANWOOD CT
ASHBURN, VA 20147

KENWORTH OF CENTRAL FLORIDA
5004 NORTH COMBEER ROAD
LAKELAND, FL 33805-7508

KINOS TRANSPORT LLC
1508 HUGHES CT
HIGH POINT, NC 27263

KRAM TIRE INTERNATIONAL INC.
PO BOX 246
CONLEY, GA 30288

LAKELAND ELECTRIC
PO BOX 32006
LAKELAND, FL 33802

LH TRANSPORTATION INC
8414 MAY ST
TAMPA, FL 33614

LINEAGE
110 PLUGS DRIVE
DECATUR, AL 35601

LONESTAR TRUCK GROUP
4848 N GENERAL BRUCE DR
TEMPLE, TX 76501

LOVES TIRE CARE
PO BOX 842568
KANSAS CITY, MO 64184-2568

M J INTERSTATE

Filed 09/27/19

Page 22 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

MARY UPENDO JOSEPH
3129 MONARCH DR
PLANO, TX 75074

MAG CARRIERS LLC
184 PRINTUP ST
DEARING, GA 30808

MAIL PROCESSING ASSOC. INC
P.O. BOX 3933
LAKELAND, FL 33802-3933

MDX TRUCKING, INC.
1415 HWY 85 N STE 310-425
FAYETTEVILLE, GA 30214

MGI EXPRESS LUC
134 WINDING WOOD DR APT 1A
SAYREVILLE, NU 08872

MICHELIN NORTH AMERICA INC
ONE PARKWAY SOUTH

PO BOX 19001

GREENVILLE, SC 29602-9001

MIDLANDS CARRIER TRANSICOLD
13986 VALLEY RIDGE DR
OMAHA, NE 68138

MIDNIGHT EXPRESS TRANSPORTATION
1125 CREST BROOK LN
ROSWELL, GA 30075

MMTA SERVICES, INC.
P QO BOX 857
AUGUSTA, ME 04332-0857

MSC INDUSTRIAL SUPPLY CO
75 MAXESS RD
MELVILLE, NY 11747-3151

NAAC TRANSPORT BLLC
497 RIGLAW CIR
LEXINGTON, SC 29073

NATHAN RUSSELL AUTO DETATLING
PO BOX 676
LAKELAND, FL 33802

National Interstate
3250 Interstate Drive
Richfield, OH 44286-0900

NJ E-4APASS

Filed 09/27/19

Page 23 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

VIOLATIONS PROCESSING CENTER
PO BOX 4971
TRENTON, Nd 08650

NORCO INC
3750 W 2100 S
SALT LAKE CITY, UT 84120

NORTH CENTRAL UTILITY
4334 DENTAL ROAD
DEFORST, WI 53532

NORTH COVE TRUCK SERVICE INC.
12363 U.S. 221 NORTH
MARION, NC 28752

OCEAN NETWORK EXPRESS
8730 STONY POINT PARKWAY
SUITE 400

RICHMOND, VA 23235

OFFICE PRODUCTS DEALER
PO BOX 27288
SALT LAKE CITY, UT 84127-0288

Oil Price Information Service, LLC
PO Box 9407 ,
Gaithersburg, MD 20898-9407

OMNITRACS HOLDINGS, LLC.
FILE NO. 54210
LOS ANGELES, CA 90074-4210

One Network Enterprises
PO Box 679180
Dallas, TX 75267-9180

ONE NETWORK ENTERPRISES, INC.
4055 VALLEY VIEW LN. STE 1000
DALLAS, TX 75244

OREGON DEPARTMENT OF TRANSPORTATION
3930 FATRVIEW INDUSTRIAL DR SE
SALEM, OREGON 97302-0000

ORLANDO FREIGHTLINER, INC.
P.O. BOX 547185
ORLANDO, FL 32854-7185

PACCAR Financial
777 106th Ave. N.E.
Bellevue, WA 98004

PARRY'S LAWN & LANDSCAPE, INC.

Filed 09/27/19

Page 24 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

2000 E. EDGEWCOD DRIVE SUITE 108 B
LAKELAND, FL 33803

PAYNE ATR CONDITIONING & HEATING INC.
1048 FE, OLEANDER STREET
LAKELAND, FL 33801

PBJ BAPRESS INC
2325 BASTLAND
JOPLIN, MO 64801

PEACH STATE FREIGHTLINER LLC
P.O. BOX 808
NORCROSS, GA 30091

PENNCREDIT CORPORATION
2800 COMMERCE DRIVE
HARRISBURGH, PA 17106

People's Capital and Leasing Corp.
850 Main St., BC-03
Bridgeport, CT 06604

PEOPLES SERVICES

C/O DARRELL KAMPH
2207 KIMBALL ROAD SE
CANTON, OH 44707

PILOT FLYING J TRUCK CENTER
269 BEAR RIVER DR
EVANSTON, WY 825930

PILOT TRAVEL CENTERS, LLC
5508 LONAS RD
KNOXVILLE, TN 3790S

PITNEY BOWES GLOBAL FINANCIAL
PO BOX 371887
PITTSBURG, PA 15250-7887

POWER CLEAN OF UTAH LLC
1711 W ANGELS WAY
SALT LAKE CETY, UT 84037

PREMIER TRUCK GROUP
137 GATEWAY DR
RINGGOLD, GA 30736-7319

PREMIER TRUCK GROUP
2240 SOUTH 5370 WEST
SALT LAKE CITY, UT 84120

PROFESSIONAL ACCOUNT MANAGEMENT LLC
PO BOX 1153

Filed 09/27/19

Page 25 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

MILWAUKEE, WI 53201-1153

PURCHASE POWER
PO BOX 371874
PITTSBURG, PA 15250-7874

PURB WATER PARTNERS
1600 DISTRICT AVE, SUITE 2006
BURLINGTON, MA 01803

Q TRANS
JOHN N QUINTERO

121 CLAIRMONT DR
COWARTS, AL 36321

QUALITY TIRE COMPANY
1335 W 2100 S
SALT LAKE CITY, UT 84119-1491

QUTZICAL LOGISTICS LLC
5813 MONTINA RD
KNOXVILLE, ETN 37912

RH PT LOGISTICS LLC
615 ST GEORGE SQUARE CT UNIT 300
WINSTON SALEM, NC 27103

R2 TRUCKIN LLC
12481 CO RD 41
ARLEY, AL 35541

RABBIT INC ;
2045 S$ ARLINGTON HEIGHTS #112
ARLINGTON HTS, Ib 60005

RAIN DOGS TRUCKING INC
689 EXECUTIVE DR
WILLOWBROOK, IL 60527

RAND MCNALLY
PO BOX 7600
CHICAGO, IL 60680-7600

REAL STARS TRUCKING LLC
2624 Cedar Bluff ct
Ocoee, FL 34761

RED HOT TRUCK SERVICE
PO BOX 334
LIBERAL, KS 67901

Rocky Mountain Care Clinic, Ine.
4088 West 1820 South
SALT LAKE CITY, UT 84104

Filed 09/27/19

Page 26 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

ROCKY MOUNTAIN POWER
PO Box 26000
Portland, OR 97256-0001

RUSH TRUCK CENTER
3382 BAST GILA RIDGE ROAD
YUMA, AZ 85365-7546

RUSH TRUCK CENTERS OF FLORIDA, INC.
P.O, BOX 2208
DECATUR, AL 35609-2208

SADDLE CREEK TRANSPORTATION
P.O. BOX 530625
ATLANTA, GA 30353-0625

SAPETY-KLEEN SYSTEMS
P.O. BOX 650509
DALLAS, TX 75265-0509

SAFETY-KLEEN SYSTEMS INC

2600 NORTH CENTRAL EXPRESSWAY
STE 400

RICHARDSON, TX 75080

Santander Bank

Mail code: MA2-6560-CB16
28 State Street

Boston, MA 02109

SAPP BROS TRVL CNTRS
PO BOX 45766
OMAHA, NE 68145-0766

SCOTLYNN COMMODITIES INC
15671 SAN CARLOS BLVD
FORT MYERS, FL 33908

SCOTT REALTY CO
1212 8TH AVENUE
GREELEY, CO 80631

SEABOARD TRANSPORT LLC
9000 W. 67TH STREET

SUITE 200

SHAWNEE MISSION, KS 66202

Select Carriers, Inc.
182 West Allendale Ave., 2nd Floor
Allendale, NJ 07401

SHEWA TRACKING LLC
336 CRESTHAVEN DR

Filed 09/27/19

Page 27 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

ROCKWALL, TX 75032

SKYBIT4, INC.
DEPT CH 16861
PALATINE, IL 60055-6861

SLICK SPOT FARM TRUCK & AUTO CORP
PO BOX 883
FORT MORGAN, CO 80701

SMITH POWER PRODUCTS
3065 WEST CALIFORNIA AVE
SALT LAKE CITY, UT 84104

SOUTHERN CONNECTOR
PO BOX 408
PIEDMONT, SC 29673

SOUTHPORT TRUCK GROUP
7528 US HWY 301 N
TAMPA, FL 33637

SPECTRUM ENTERPRISE
P.O. BOX 790450
SAINT LOUIS, MO 63179-0450

ST TRANSPORTATION LLC
7157 SIR GALAHAD WAY
JONESBORO, GA 30236

STAPLES CONTRACT & COMMERCTAL, INC.
DEPT ATL

P. O, BOX 105638

ATLANTA, GA 30384-5386

STAR LEASING COMPANY
PO BOX 76100
CLEVELAND, OH 44101-4755

STATEWIDE BUILDING MAINTENANCE
P.O. BOX 90394
LAKELAND, FL 33804-0394

STRELHRAD FINANCE
F/A/O BIM GROUP LLC DBA DYALL TRNSPT
3518 HEATHROW WAY
MEDFORD, OR 97504

STEPP'S TOWING SERVICE
9602 EAST HWY 92
TAMPA, FL 33610

SUN STATE INTERNATIONAL TRUCKS
P.O. BOX 26043

Filed 09/27/19

Page 28 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

TAMPA, FL 33623-6043

SUNBELT TRANSPORT REFRIGERATION, LTD.
P.O. BOX 319016
ORLANDO, FL 32891-39016

Sunco Carriers Inc
Attn Janice Seymore
1958 Monroe Drive NE
ATLANTA, GA 30324

SWAM LOGISTICS INC
11266 SW 230 TERRACE
MIAMI, FL 331706

TCW, INC
22 STANLEY STREET, ATTN: DAVID MANNING
NASHVILLE, TN 37210

TENSTREET, LLC
5121 S. WHEELING, STE.200
TULSA, OK 74105

Tenstreet, LLC
5121 S. Wheeling Ave, Ste 200
Tulsa, OK 74105

THERSON TRUCKING
THRENCE BUCHANAN
1019 JIMMY DR
GLENCOE, AL 35905

TFC ALWAYS LLC
2860 HWY 292
LYONS, GA 30436

THER GLASSHOPPER
PO BOx 445
CENTERVILLE, UT 84014

THE GOODYEAR TIRE AND RUBBER
P O BOX 277808
ATLANTA, GA 30384-7808

THE HARTLINE ALARM COMPANY, INC.
PO BOX 1257
LAKE WALES, FL 33859

THERMO KING
15816 COLLECTIONS CENTER DRIVE
CHICAGO, IL 60693

THERMO KING INTE RMOUNTAIN
2424 SOUTH 5376 WEST

Filed 09/27/19

Page 29 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

WEST VALLEY CITY, UT 84120

THREE HARBORS SERVICES INC.
PQ BOx 160
EXETER, CA 93221

THREE RIVERS TRUCKING
PO BOX 160
EXETER, CA 93221

TMW
PO Box 203455
Dallas, TX 75320-3455

TMW SYSTEMS, INC.
WELLS FARGO BANK

P.O. BOX 203455
DALLAS, TX 75320-3455

TRAILCO OF FLORIDA, INC.
PO BOX 730
HASTINGS, FL 32145

TRAILER LOGIC LLC.
4392 HAMILTON DR.
EAGAN, MN 55123

TRANSFLO EXPRESS
PO BOX 88319
MILWAUKEE, WI 53288-0319

TRANSFLO Express LLC
PO Box 88319
Milwaukee, WI 53288-0322

TRAVEL CENTERS OF AMERICA LLC
P.O. BOX 641906
CINCINNATI, OH 45264-1906

TRAVELERS CL REMITTANCE CENTER
PO BOX 660317
DALLAS, TX 75266-0317

TRAVELING MAN TRANSPORTATION
2335 SHAMROCK DRIVE
DECATUR, GA 30032:

TRAVELOKO INC
1887 MT CONNESS WAY
ANTIOCH, CA 94531

TRUCK & TRAILER OF MACON, INC
PO BOX 28588
MACON, GA 31221

Filed 09/27/19 Page 30 of 31

 
Case 6:19-bk-06302-CCJ Doc 3

TRUCKING BY JJV LLC
1350 NORTH ST
LONGWOOD, FL 32750-6336

TRUCKSTOP
PO BOX 39
NEW PLYMOUTH, ID 83655

TRULY NOLEN OF AMERICA, INC.
4842 N. FLORIDA AVE., 2ND FLOOR
TAMPA, FL 33603-2157

Uniform Intermodal Interchange
PO Box 79445
Baltimore, MD 21279-0445

UNITED TOUR LOGISTICS SERVICES LLC
2938 PICKETT FENCE LN
SNELLVILLE, GA 30078

Universal Trucking (UTBA)
P.O. BOX 848
TYRONE, GA 30290

UTE CAB COMPANY
738 SOUTH 400 WEST
SALT LAKE CITY, UT 84101

W. W. WILLTAMS
2849 MORELAND AVENUE 38.E.
ATLANTA, GA 30315-5723

WARNER TRUCK CENTER
PO BOX 70900
WEST VALLEY, UT 84170-0900

WELLS FARGO FINANCIAL LEASING
P.O, BOX 105743
ATLANTA, GA 30348-5743

WORKFORCEQA, LLC
1430 SOUTH MAIN STREET
SALT LAKE CITY, UT 84115

Filed 09/27/19

Page 31 of 31

 
